PER CURIAM.
David Armando Davila appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the trial judge denied the motion without an *1068evidentiary hearing, he did not attach to his order any portion of the files or record to refute Davila’s allegations.
Accordingly, we reverse the order denying Davila’s motion and remand the case to the trial court. On remand, unless the case files and records conclusively show that Davila is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentia-ry hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Davila’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and PARKER and ALTENBERND, JJ., concur.